Citation Nr: 1827390	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to non-service-connected pension benefits.



REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to April 1979 in the United States Army, and appears to have had an additional four months and two days of prior active military service, as well as service in the Alabama National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Specifically, a November 2013 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder and a sleep disorder.  Moreover, the November 2013 rating decision reopened the claims of entitlement to service connection for a back disorder, a right knee disorder, a right shoulder disorder, and a left shoulder disorder, but denied these claims on the merits.  Additionally, a separate April 2011 decision denied entitlement to nonservice-connected pension. 

This case was previously before the Board on several occasions.  Most recently, a January 2016 Board decision denied service connection for burns of the hands, reopened claims of entitlement to service connection for a back disorder, a right knee disorder, a right shoulder disorder, and a left shoulder disorder, and remanded the remaining claims, to include for service connection of left knee and entitlement to non-service connected pension.  

An October 2017 rating decision granted service connection of left knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee, Spine, Bilateral Shoulders

A VA examination was conducted in May 2016.  The exam found osteoarthritis in both knees.  The Veteran reported suffering knee pain since service.

The examiner stated that the right knee disorder claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the STRs are silent for complaints of right knee condition.  The Veteran's history is not supported by the available medical evidence of his right knee condition starting during active duty service.

The exam further found degenerative arthritis of the spine with radiculopathy. The examiner noted that the Veteran stated that he first injured back in 1976 in a training exercise.  The Veteran reported back pain ever since that incident.

The examiner stated that the disorder claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the STRs are silent for complaints of back problems during service.  The Veteran's history is not supported by the available medical evidence of his back disorder starting during active duty service.

The exam also found rotator cuff tendonitis and acromioclavicular joint osteoarthritis in both shoulders.  The Veteran stated that his shoulders started hurting approximately in 1978-1979 and that he has had pain in shoulders since then.  The examiner again found a negative nexus, stating that the STRs are silent for complaints of shoulder problems during service.  The Veteran's history is not supported by the available medical evidence of his shoulder starting during active duty service.

Lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In Dalton, the Court found a VA opinion inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the lack of evidence in the service treatment records (STRs) to provide a negative opinion.  

As noted by the January 2016 Board remand, the Veteran has stated on numerous occasions during the present appeal that these disorders are due to injuries that he sustained while in service.  Specifically, he indicated in a March 2010 statement in support of his claims that his left shoulder, back, and bilateral knees were injured while he was stationed at Fort Campbell from 1977 to 1979.  Most recently in November 2015, he made very similar contentions in another statement in support of his claims, and he also indicated that he injured his right knee in service.  The Veteran's service treatment records include several noted complaints of and treatment for musculoskeletal symptoms, including his February 1979 separation report of medical history in which he indicated symptoms of swollen or painful joints, cramps in his legs, and broken bones. 

Further, the Veteran's attorney submitted an April 2018 letter raising the possibility that the Veteran's service-connected left knee caused or permanently aggravated the right knee disability and spine disability.

An addendum opinion to the May 2016 VA examinations for right knee, spine, and bilateral shoulders is required, specifically to consider the Veteran's lay statements of in-service injury in the rationale, and the possibility of secondary service connection.



Acquired Psychiatric Disorder

The Veteran appeared for a VA examination in May 2016.  The examiner diagnosed recurrent, mild Psych-Major Depressive Disorder with anxiety.  The examiner stated that he cannot assert the Veteran's recurrent anxious depression is as likely as not caused by or a result of military service.  As rationale, the examiner stated that the Veteran's reports suggest he struggled with recurrent, anxious depression throughout the past 12 years.  However, he was unable to explain the onset of the disorder, and he seemed to attribute it to the influence of a strong genetic component (family history). 

The examiner stated that he cannot assert the Veteran's recurrent anxious depression is as likely as not caused by or a result of military service.   While this opinion appears to state it would be too speculative to make an opinion, the examiner does not clearly state why it would be speculative.

Additionally, the examiner did not discuss the Veteran's in-service complaints of psychiatric symptoms, including his complaints of depression or excessive worry in his February 1979 separation report of medical history.  Furthermore, the claims file includes a November 2015 private psychological evaluation in which the Veteran was diagnosed with significant depression that was caused by his mood disorder due to orthopedic problems and worsened by his chronic pain.  

An addendum opinion is required to specifically address these facts.  If an opinion would be overly speculative, the examiner must state why it would be speculative.  As well, as the Veteran is service-connected for left knee disability, an opinion is required as to whether the psychiatric disorder is caused or aggravated by the left knee disability, in light of the November 2015 private opinion.

Sleep Disorder

The Veteran's service treatment records (STRs), including the February 1979 separation report of medical history, show that he complained of frequent trouble sleeping and an evaluator noted that he had insomnia. 
The Veteran's VA and private treatment records show treatment for current sleep disorder symptoms.  For example, an August 2014 private dermatology progress note showed that the Veteran had a history of sleep apnea, which was treated with a continuous positive airway pressure (CPAP) machine.  Similarly, a June 2015 VA pain nurse's note showed that his knee pain affects his sleep.  Additional private and VA treatment notes, such a March 2012 VA primary care initial evaluation note, show that he has utilized the CPAP machine and medication for his sleep disorder symptoms.

The Veteran appeared for a VA examination in May 2016.  The exam showed obstructive sleep apnea.  The Veteran stated that in approximately in 2000 he developed snoring, apnea, and daytime hypersomnolence.  The Veteran was diagnosed with obstructive sleep apnea (OSA) in 2010 and placed on CPAP at that time.

The examiner found it less likely as not that the sleep apnea is related to service.  As rationale, the examiner noted that the STRs are silent for complaints of sleep apnea during service.  While the STRs do have documented complaints of insomnia and depression, there are no complaints specific to OSA such as snoring or apneic episodes until 2009 when the Veteran was evaluated for the sleep apnea condition.  The examiner further noted that the Veteran's history also reports that symptoms for OSA did not start until 2000 more than twenty years after release from active duty.

In an April 2018 letter, the Veteran's attorney noted that the Veteran may have a sleep disorder that is not sleep apnea, noting a November 2015 psychological report which noted the Veteran suffered from poor sleep, and stressed that the May 2016 examiner did not discuss this possibility.  The attorney also stated that the service-connected left knee pain may cause or aggravate a sleep disorder.

An addendum opinion to the May 2016 VA examination for sleep disorder is required, specifically to consider the possibilities of sleep disorder other than sleep apnea, and secondary service connection.


Records

By April 2018 letter, the Veteran's attorney indicated he was enclosing new evidence, including treatment records, for association with the claims file.  It appears by the fax information that the new evidence was not actually sent to VA.  As the representative has identified new evidence, upon remand, all efforts should be made to obtain and associate this new evidence with the claims file.

As it is unclear whether this new evidence would pertain to the issue of entitlement to nonservice-connected pension benefits, adjudication of this matter must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Associate outstanding evidence with the claims file.  All records/responses received must be associated with the electronic claims file.  

(a)  Request that the Veteran's attorney resubmit the new evidence identified by the April 2018 letter, as it appears this new evidence was not transmitted to VA.

(b)  For any outstanding private treatment records, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

(c)  Associate all outstanding VA treatment records with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2.  Schedule the Veteran for a VA examination as to a back disorder, a right knee disorder, a left shoulder disorder, and a right shoulder disorder. 

(a) The examiner should specifically state whether the diagnosed right knee, back, and bilateral shoulder disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed. 

(b) The examiner is requested to consider in the rationale the Veteran's lay statements that he suffered in-service injuries that led to current right knee, spine, and bilateral shoulder disabilities, including the March 2010 and November 2015 statements, as well as the STR's note of musculoskeletal symptoms, including the February 1979 separation report of medical history in which the Veteran indicated symptoms of swollen or painful joints, cramps in his legs, and broken bones. 

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  

(c)  The examiner should specifically state whether the diagnosed right knee, back, and bilateral shoulder disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or permanently aggravated by service-connected disabilities, to include left knee disability.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA examination as to his psychiatric condition. 

(a) The examiner should specifically state whether the diagnosed acquired psychiatric disorders to include anxiety and depression are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by his military service.  

(b) The examiner should specifically state whether the diagnosed acquired psychiatric disorders to include anxiety and depression are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by service connected disabilities, to include left knee disability.  

(c) The examiner is requested to consider in the rationale the Veteran's in-service complaints of psychiatric symptoms, including his complaints of depression or excessive worry in his February 1979 separation report of medical history.  

Furthermore, the November 2015 private psychological evaluation in which the Veteran was diagnosed with significant depression that was caused by his mood disorder due to orthopedic problems and worsened by his chronic pain.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination as to sleep disorder. 

(a) The examiner should specifically state whether the Veteran has a diagnosis of sleep disorder other than sleep apnea.

(b)  For each diagnosis identified, opine if it is at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by the Veteran's military service.  

(c)  The examiner is asked to consider specifically the November 2015 psychological report of poor sleep symptoms.

(d) The examiner should specifically state whether the diagnosed sleep disorders, to include sleep apnea and any other sleep disorder, are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by service connected disabilities, to include left knee disability.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed.

5.  After completing all indicated developments above, readjudicate the claims.  If any benefits sought on appeal remain denied, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




